UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Tell Beharry,

                           Plaintiff,
                                                                      18-cv-2042 (AJN)
                     -v-
                                                                    OPINION & ORDER
     The City ofNew York,

                           Defendant.



ALISON J. NATHAN, District Judge:

          Plaintiff Tell Beharry filed a second amended complaint on June 27, 2018. Dkt. No. 17.

On August 2, 2018, Defendant City ofNew York moved to dismiss the second amended

complaint. Dkt. No. 23. For the following reasons, Defendant's motion to dismiss is granted in

part and denied in part.

I.        Background

          On a Rule 12(b)(6) motion, a court must take the facts alleged in the complaint as true

and draw all reasonable inferences in the plaintiffs favor. See Gatt Commc 'ns, Inc. v. PMC

Assocs., L.L.C., 711F.3d68, 74 (2d Cir. 2013). Accordingly, the following statement of facts is

drawn from the second amended complaint ("Sec. Am. Compl."), Dkt. No. 17.

          Plaintiff is an African-American male residing in Suffolk County, New York. Sec. Am.

Compl. if 10. Defendant is a municipality controlling the City of New York Police Department

("NYPD"). Sec. Am. Compl. if 11. Defendant hired Plaintiff as a police officer in 2001. Sec.

Am. Compl. if 12. In 2010, Plaintiff was promoted to Sergeant at the 46th Precinct, located in

the Bronx, New Yark. Sec. Am. Compl. if 12.



                                                       1
         According to Plaintiff, during his employment with Defendant, he has experienced

discrimination, harassment, and retaliation based on his race. See Sec. Am. Compl.          ii 13.
Plaintiff alleges that Defendant provides beneficial treatment to Hispanic officers in his precinct.

Sec. Am. Compl. ii 14. This includes, inter alia, that Defendant pursued Plaintiff for

disciplinary actions due to his race. See Sec. Am. Compl. iii! 14, 36, 38, 42. The amended

complaint alleges that other Hispanic officers exhibited similar or, sometimes worse professional

behavior for which they were not subjected to disciplinary action. See Sec. Am. Compl. iii! 14,

16, 35, 39, 44. According to the amended complaint, Defendant denied Plaintiff preferential

supervisory roles that were instead provided to Hispanic officers with less seniority than

Plaintiff. See Sec. Am. Compl. iii! 44, 45. Plaintiff also alleges that in November 2015, two

African-American officers reported to Plaintiff that they had heard racist comments in the

workplace made by a Caucasian male officer. Sec. Am. Compl.             ii 19.   In response, on November

18, 2015, Plaintiff filed a formal complaint to the NYPD's Office of Equal Employment

Opportunity regarding the comments. Sec. Am. Compl. ii 19. According to the second amended

complaint, after reporting this incident, Defendant retaliated against Plaintiff by refusing to

provide him with overtime opportunities and certain preferential supervisory roles. Sec. Am.

Compl.   ii 19.
         On June 6, 2017, Plaintiff filed a complaint with the Equal Employment Opportunity

Commission ("EEOC"). Sec. Am. Compl.         ii 6.   On December 7, 2017, the EEOC issued

Plaintiff a notice of right to file suit. Sec. Am. Compl.   ii 7.   On March 6, 2018, Plaintiff filed the

complaint in this case. Dkt. No. 1. Plaintiff then filed a first amended complaint on April 19,

2018. Dkt. No. 7.




                                                        2
       After Defendant moved to dismiss the first amended complaint, see Dkt. No. 11, Plaintiff

filed a second amended complaint on June 27, 2018. Dkt. No. 17. The second amended

complaint alleges claims of racial discrimination and retaliation under the Civil Rights Act of

1964, 42 U.S.C. § 1981("Section1981"), Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-2 ("Title VII"), New York State Human Rights Law, N.Y. Exec. Law 290 ("NYSHRL"),

and the New York City Human Rights Law, N.Y. Admin. Code 8-101, ("NYCHRL"). On

August 2, 2018, Defendant moved to dismiss the second amended complaint. Dkt. No. 23. The

Court now addresses Defendant's motion to dismiss.

II.    Standard

       When a defendant moves to dismiss under Rule 12(b)(6), the Court must "accept all

allegations in the complaint as true and draw all inferences in the non-moving party's favor."

LaFaro v. N Y. Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009). The complaint

will survive the motion to dismiss as long as it contains "sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citation omitted). Although this standard does not require

"detailed factual allegations," it "requires more than labels and conclusions." Bell At!. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In resolving a motion to dismiss, review is generally

limited to "the facts as asserted within the four corners of the complaint, the documents attached

to the complaint as exhibits, and any documents incorporated in the complaint by reference."

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007).

III.    Plaintiff's Claims

        A.      Timeliness

        Defendant argues that some of the claims alleged in Plaintiffs complaint are time-barred.



                                                       3
See Dkt. No. 24 ("Def. Br.") at 6-7. Plaintiff counters that under the continuing violation

doctrine, all allegations in his second amended complaint can be considered. See Dkt. No. 25

("Pl. Br.") at 5-7. Under the continuing violation doctrine, "if a Title VII plaintiff files an EEOC

charge that is timely as to any incident of discrimination in furtherance of an ongoing policy of

discrimination, all claims of acts of discrimination under that policy will be timely even if they

would be untimely standing alone. To trigger such a delay, the plaintiff must allege both the

existence of an ongoing policy of discrimination and some non-time-barred acts taken in

furtherance of that policy." Rivas v. New York State Lottery, No. 18-833-CV, 2018 WL

6656390, at *2 (2d Cir. Dec. 18, 2018) (summary order) (citations omitted). Additionally, "the

continuing violation doctrine does not apply to discrete unlawful acts, even if the discrete acts

were undertaken pursuant to a general policy that results in other discrete acts occurring within

the limitations period. An employer's failure to promote is by its very nature a discrete act." Id.

(citations omitted).

        In order "to take advantage of the continuing violation exception, a plaintiff must clearly

assert the continuous violation in both her EEOC filing and her complaint." Humphreys v. New

York City Health & Hosps. Corp., No. 16-CV-9707 (VSB), 2018 WL 3849836, at *4 (S.D.N.Y.

Aug. 10, 2018) (citing Miller v. Int'! Tel. & Tel. Corp., 755 F.2d 20, 26 (2d Cir. 1985)).

Additionally, "multiple incidents of discrimination, even similar ones, that are not the result of a

discriminatory policy or mechanism do not amount to a continuing violation." Quinn v. Green

Tree Credit Corp., 159 F.3d 759, 765 (2d Cir. 1998) (internal quotation marks omitted).

        Plaintiff has not alleged a continuing violation by Defendant. Nor has Plaintiff alleged

that the discriminatory and retaliatory acts are the result of a policy. Rather, Plaintiff only raised

the continuing violation doctrine as an argument in his opposition to Defendant's motion to



                                                      4
dismiss. Therefore, he cannot rely on it to allow his otherwise time-barred claims to proceed.

Humphreys, 2018 WL 3849836, at *4; Quinn, 159 F.3d at 765.

       When the continuing violation doctrine does not apply, acts of discrimination and

retaliation are time-barred under Title VII if a plaintiff does not file a charge of discrimination

with the EEOC or a qualified state or local fair employment practice agency within 300 days

after the alleged unlawful employment practice. See 42 U.S.C. § 2000e-5(e)(l); Sanderson v.

New York State Elec. & Gas Corp., 560 F. App'x 88, 90 (2d Cir. 2014) (citations and quotation

marks omitted); see also Tewksbury v. Ottaway Newspapers, 192 F.3d 322, 327 (2d Cir. 1999).

As Plaintiff filed his EEOC complaint on June 6, 2017, see Sec. Am. Compl. if 6, any claims that

are premised on acts prior to August 10, 2016 are time-barred. This would include, inter alia:

throughout 2015, the crossing-out of infractions recorded by African-American sergeants against

Hispanic officers, Sec. Am. Compl. if 16; the May 2015 command discipline Plaintiff received

for failing to ensure the ently of a complaint into the complaint report system, Sec. Am. Compl.if

18; the denial of Plaintiff's request for a preferential assignment shortly after March 23, 2016,

Sec. Am. Compl. if 22; the April and May 2016 command disciplines Plaintiff received, Sec.

Am. Compl. ifif 23-24; and the failure to process Plaintiff's submission to the Supervisory

Assignment Board, Sec. Am. Compl. if 32. Accordingly, claims predicated on these factual

allegations are dismissed as time-barred.

        B.      Section 1981 Claims

        Defendant argues that Plaintiff's discrimination and retaliation § 1981 claims against

Defendant must be dismissed, as the Second Circuit has held that a § 1981 claim can only be

enforced through a § 1983 claim against a state actor. See Def. Br. at 19-20 (citing Duplan v.

City ofNew York, 888 F.3d 612, 621 (2nd Cir. 2018)). The Second Circuit recently made clear



                                                      5
that"§ 1981 does not provide a separate private right of action against state actors" apart from§

1983, and any allegations against such entities must therefore be brought pursuant to the latter

provision. Duplan v. City ofNew York, 888 F.3d 612, 621 (2d Cir. 2018). As Plaintiff does not

allege a§ 1983 claim in the Second Amended Complaint, nor the elements of a§ 1983 claim,

Plaintiffs discrimination and retaliation claims pursuant to § 1981 are dismissed as a matter of

law. See Triana v. Sodexo, Inc., No. 15-CV-5895 (RA), 2018 WL 6413151, at *5 (S.D.N.Y.

Dec. 5, 2018).

       C.        Discrimination Claims

       Plaintiff also raises discrimination claims under Title VII, NYSHRL, and NYCHRL.

Discrimination claims under Title VII are analyzed under the burden-shifting scheme adopted by

the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Nieblas-

Love v. New York City Hous. Auth., 165 F. Supp. 3d 51, 65 (S.D.N.Y. 2016). However, "[t]he

facts required by Iqbal to be alleged in the complaint need not give plausible support to the

ultimate question of whether the adverse employment action was attributable to discrimination";

instead, "[t]hey need only give plausible support to a minimal inference of discriminatory

motivation." Littlejohn v. City of NY, 795 F.3d 297, 311 (2d Cir. 2015). Under that standard, a

plaintiff can survive a motion to dismiss if she alleges: (1) that she is a member of a protected

class, (2) that she was qualified for the position ... , (3) that she suffered an adverse employment

action, and (4) can sustain a minimal burden of showing facts suggesting an inference of

discriminatory motivation. Id.

       Defendant concedes that Plaintiff has sufficiently alleged that he is a member of a

protected class and that he is qualified for the position of an NYPD sergeant. See Def. Br. at 9.

However, Defendant argues that Plaintiff has not sufficiently alleged an adverse employment



                                                      6
action and has not met his burden to showing facts suggesting an inference of discriminatory

animus. Id.

       Plaintiff has sufficiently alleged an adverse employment action. "An adverse

employment action is one which is more disruptive than a mere inconvenience or an alteration of

job responsibilities. Examples of materially adverse changes include termination of

employment, a demotion evidenced by a decrease in wage or salary, a less distinguished title, a

material loss of benefits, significantly diminished material responsibilities, or other indices

unique to a particular situation." Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003) (quotation

marks and citations omitted). Here, Plaintiff has alleged that he was issued a disciplinary penalty

oflost vacation days by Defendant. See Sec. Am. Compl. ii 38.

        Plaintiff has also met his minimal burden of showing facts suggesting an inference of

discriminatory motivation for the loss of his vacation days. Discriminatory motivation may be

shown by "the more favorable treatment of employees not in the protected group." Littlejohn,

795 F.3d at 312. According to the second amended complaint, in November 2016, Plaintiff was

questioned for accepting money from his subordinate officers. Sec. Am. Compl. ii 34. Plaintiff

explained that he collected money from officers to purchase food and refreshments for an office

party to celebrate a captain's transfer to another precinct in late 2014. Id. In February 2017,

Defendant issued charges based upon Plaintiff allegedly accepting funds from subordinate

officers. Sec. Am. Compl. ii 38. Plaintiff was docked two vacation days. Id. Plaintiff also

alleges, in detail, that several "Hispanic officers engaged in similar behavior with no

consequences." Sec. Am. Compl. ii 35. Plaintiff alleges multiple officers who collected money

from subordinate officers throughout 2016 and 2017 and were never issued command

disciplines, and thus, never lost vacation days. See id. (collecting examples). These facts are



                                                      7
sufficient to suggest an inference of discriminatory motivation. See Littlejohn, 795 F.3d at 312;

Johnson v. Andy Frain Servs., Inc., 638 F. App'x 68, 70 (2d Cir. 2016). Accordingly,

Defendant's motion to dismiss Plaintiffs Title VII discrimination claim is denied.

       Plaintiffs NYSHRL discrimination claim is governed by the same analysis as Title VII.

See Tolbert v. Smith, 790 F.3d 427, 434- 35 (2d Cir. 2015). The NYCHRL has been construed

more broadly than federal discrimination claims. See Mihalik v. Credit Agricole Cheuvreux N

Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013). Accordingly, Defendant's motion to dismiss

Plaintiffs NYSHRL and NYCHRL discrimination claims is also denied.

       D.      Retaliation Claims

       Plaintiff also raises retaliation claims under Title VII, NYSHRL, and NYCHRL. At

the motion to dismiss stage for a Title VII retaliation claim, "the allegations in the complaint

need only give plausible support to the reduced prima facie requirements that arise

under McDonnell Douglas in the initial phase of a Title VII litigation." Littlejohn v. City of NY,

795 F.3d 297, 318 (2d Cir. 2015). "[A] plaintiff must present evidence that shows (1)

participation in a protected activity; (2) that the defendant knew of the protected activity; (3) an

adverse employment action; and (4) a causal connection between the protected activity and the

adverse employment action." Id. at 315 (quotation marks omitted). "[P]roof of causation can be

shown either: (1) indirectly, by showing that the protected activity was followed closely by

discriminatory treatment, or through other circumstantial evidence such as disparate treatment of

fellow employees who engaged in similar conduct; or (2) directly, through evidence of

retaliatory animus directed against the plaintiff by the defendant." Gordon v. NYC Ed. of Educ.,

232 F.3d 111, 117 (2d Cir. 2000).




                                                      8
        According to the second amended complaint, on November 18, 2015, Plaintiff filed a

formal complaint to the NYPD's Office of Equal Employment Opportunity regarding racist

comments two African-American officers had overheard in the workplace. Sec. Am. Compl.              if
19. Plaintiff argues that he was retaliated against for filing this complaint. See Sec. Am. Compl.

irir 19, 74-91.
        Even assuming, arguendo, Plaintiff sufficiently alleges the first three prongs of a

retaliation claim, Plaintiffs claim fails at prong four. As discussed above, a retaliation claim

premised on factual allegations prior to August 10, 2016 is time-barred. Plaintiff would

therefore need to allege a causal connection between the November 18, 2015 filing and an

incident that occurred after August 10, 2016. Plaintiff makes no allegations in the second

amended complaint-such as disparate treatment of fellow employees who also engaged in a

similar protected activity-which could support an inference of causation. See DeCintio v.

Westchester Cty. Med. Ctr., 821F.2d111, 115 (2d Cir. 1987). Nor can Plaintiff rely on the

temporal proximity between his protected activity and any adverse employment action. It is true

that the Second Circuit "has not drawn a bright line defining, for the purposes of a prima facie

case, the outer limits beyond which a temporal relationship is too attenuated to establish

causation" Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010), and has held

that spans of four or five months, in certain circumstances, are sufficient to establish a causal

relationship. See id., Gorman-Bakos v. Cornell Co-op Extension ofSchenectady Cty., 252 F.3d

545, 555 (2d Cir. 2001). However, here, there is approximately a nine month gap between

Plaintiff filing the complaint and any adverse employment action that Plaintiff could rely on as

the premise for a retaliation claim. In the absence of any other evidence of retaliation, "the Court

concludes that temporal proximity is not enough to nudge Plaintiffs claims across the line from



                                                      9
conceivable to plausible." Febrianti v. Worldwide, No. 15-CV-0635 (JMF), 2016 WL 502027,

at *5 (S.D.N.Y. Feb. 8, 2016), dismissed sub nom. Febrianti v. Gritt, No. 16-702, 2016 WL

11005043 (2d Cir. July 7, 2016); see also Kouakou v. Fideliscare NY., 920 F. Supp. 2d 391, 401

(S.D.N.Y. 2012) (dismissing a retaliation claim where four months elapsed between the

complaint and the adverse action because "it is well settled that when mere temporal proximity is

offered to demonstrate causation, the protected activity and the adverse action must occur very

close together") (quotation marks omitted); Murray v. Visiting Nurse Servs. of N. Y., 528 F. Supp.

2d 257, 275 (S.D.N.Y. 2007) ("[D]istrict courts within the Second Circuit have consistently held

that the passage of two to three months between the protected activity and the adverse

employment action does not allow for an inference of causation." (collecting cases)); Slattery v.

Swiss Reins. Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001) ("Where timing is the only basis for a

claim of retaliation, and gradual adverse job actions began well before the plaintiff had ever

engaged in any protected activity, an inference of retaliation does not arise.").

        While Plaintiff raises the filing of his EEOC complaint as a possible additional protected

activity in his opposition brief, see Pl. Br. at 16-17, Plaintiff did not allege facts related to the

filing of the EEOC complaint as a basis for a cause of action in his second amended complaint.

See Sec. Am. Compl. iii! 7 5, 81, 87. Therefore, Plaintiff cannot rely on unalleged facts related to

the filing of the EEOC complaint as the basis for stating a retaliation claim. See McCarthy, 482

F.3d at 191. For all of these reasons, Defendant's motion to dismiss Plaintiffs Title VII

retaliation claim is granted.

        The standard for evaluating a retaliation claim under state law is identical to Title VII.

See Kelly v. Howard I Shapiro & Assocs. Consulting Engineers, P.C., 716 F.3d 10, 14 (2d Cir.

2013). Accordingly, Plaintiffs NYSHRL retaliation claim is also dismissed.



                                                       10
       Defendant's motion to dismiss Plaintiffs retaliation claim under the NYCHRL is also

granted. "To prevail on a retaliation claim under the NYCHRL, the plaintiff must show that she

took an action opposing her employer's discrimination, and that, as a result, the employer

engaged in conduct that was reasonably likely to deter a person from engaging in such action."

Mihalikv. Credit Agricole Cheuvreux N Am., Inc., 715 F.3d 102, 112 (2d Cir. 2013). Even

under this more generous pleading standard, a plaintiff must still show a "causal link" between

the protected activity and the retaliatory action. Kumaga v. New York City Sch. Const. Auth., 910

N.Y.S.2d 405 (Sup. Ct. 2010). This can be alleged through temporal proximity. See E.E.O.C. v.

Bloomberg L.P., 967 F. Supp. 2d 816, 862 (S.D.N.Y. 2013); Harrington v. City ofNew York, 70

N.Y.S.3d 177, 181 (1st Dep't 2018).

       For the same reasons as those discussed above, Plaintiffs NYCHRL retaliation claim

fails because of the approximately nine month gap between Plaintiff filing the complaint with the

NYPD's Office of Equal Employment Opportunity and any adverse employment action that

Plaintiff could rely on as the premise for a claim. The nine month gap is too attenuated to

establish a causal connection. See Mooney v. City ofNew York, No. 18-cv-328 (DLC), 2018 WL

4356733, at *9 (S.D.N.Y. Sept. 12, 2018) (dismissing a NYCHRL retaliation claim because of a

five month gap between the protected activity and the adverse employment action).

Accordingly, the NYCHRL retaliation claim is also dismissed.

IV.    Conclusion

       For the foregoing reasons, Defendant's motion to dismiss is GRANTED IN PART AND

DENIED IN PART. Any claim premised on allegations that Plaintiff alleged occurred prior to

August 10, 2016 are time-barred. Defendant's motion to dismiss Plaintiffs§ 1981 claims, Title

VII retaliation claim, NYSHRL retaliation claim, and NYCHRL retaliation claim is granted.



                                                    11
Defendant's motion to dismiss Plaintiffs Title VII discrimination claim, NYSHRL

discrimination claim, and NYCHRL discrimination claim is denied.

       An initial pretrial conference will be scheduled by separate order. This resolves docket

numbers 11 and 23.

       SO ORDERED.



 Dated: February_li_, 2019
        New York, New York


                                                          United States District Judge




                                                   12
